DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 17, the phrases "optional" and "optionally" render the claims indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glucksman et al. (7975881) in view of Denise (8109301).
Regarding claim 1, Glucksman discloses a dispenser (220) for dispensing the contents of a consumable-liquid product from a container (40) with a spout (40C) from a dispensing outlet (240) at the exterior of said dispenser, said dispensing apparatus comprising: 
a covered refrigerated housing means (221) for receiving the container and including means (285, 286, and 287) for constraining deformation of the container, 
a port means (237) detachably connected to the container at the spout for forming first and second ports (244 and 246) into the container through the spout, 
dispensing means (245) for forming a closed path extending from the interior of the container through said first port to the dispensing outlet at the exterior of said housing, and 
pressure differential enabling means (230) attached to said housing remotely from said port means (Fig. 21) and separated and isolated from said dispensing means for increasing the pressure acting on the consumable-liquid product in the container through said second port to a value above the pressure at said dispensing outlet whereby operation of said pressure differential enabling means increases the pressure in the constrained container and on the consumable-liquid product therein to cause force consumable-liquid product to be transferred from the 239208 container through said dispensing means to the dispensing outlet thereby to emerge from the spout without contacting said pressure differential enabling means (col. 9, lines 31-44), and 
wherein, in use, the user positions the drinking vessel under the dispensing outlet and the apparatus produces a pressure differential from the container causing the consumable-liquid product to be dispensed at the dispensing outlet into the vessel (col. 9, lines 31-44).
Glucksman DIFFERS in that it does not disclose wherein the user does not contact any surface of the dispenser while causing the consumable-liquid product to be dispensed from the dispensing outlet, a first sensor assembly for sensing the presence of the user's hand and optionally a second sensor assembly for detecting the presence of a vessel into which the consumable-liquid product is to be dispensed, and where the vessel may be sensed by the optional second sensor assembly and the user's hand is placed near the first sensor assembly which is sensed by said first sensor assembly. Attention, however, is directed to the Denise reference, which discloses first and second sensor assemblies for sensing the presence of a user’s hand or vessel (col. 9, lines 23-50). These features allow the dispenser to be operated without physical contact (col. 6, lines 23-25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Glucksman reference in view of the teachings of the Denise reference by employing first and second sensor assemblies as claimed for the purpose of allowing a user to operate the dispenser without physical contact.
Regarding claim 2, the dispenser further comprising both said first sensor assembly and said second sensor assembly (col. 9, lines 23-50 of Denise).
Regarding claim 3, when the vessel is removed from the dispenser said second sensor assembly is adapted to cause the pressure differential to end thereby terminating the flow of the consumable-liquid product (col. 25, lines 48-55 of Denise).
Regarding claim 4, further comprising a preprogrammed electronic board (col. wall8, lines 57-61 of Denise).
Regarding claim 5, said housing means includes an outer housing (222 of Glucksman) and said constraining means includes an inner sleeve (41 of Glucksman) for receiving the container.
Regarding claim 6, said outer housing has a rear wall (39 of Glucksman) and said inner sleeve is canted to position the top of said inner sleeve closer to said outer housing rear wall than a bottom of said inner sleeve (Fig. 20 of Glucksman).
Regarding claim 7, said inner sleeve has a thermally conducting wall (col. 8, lines 43-48 of Glucksman) for contacting the container and said housing means includes heat exchanging means (227 of Glucksman) intermediate said outer housing and said inner sleeve for cooling said thermally conducting wall.
Regarding claim 8, said heat 249208exchanger includes: - a thermoelectric refrigeration unit (54A of Glucksman) and a cold plate (50 of Glucksman) connected to one side thereof, said cold plate being in contact with said inner sleeve rear wall (col. 7, lines 25-27 of Glucksman), - a heat sink connected to the other side of said thermoelectric refrigeration unit (claim 5 of Glucksman), - a fan, and - flow direction means of said housing for facilitating the flow of air produced by said fan across said heat sink (claim 5 of Glucksman).
Regarding claim 9, additionally including an annunciator connected to said housing that announces the need for replacing the container (col. 12, lines 18-28 of Glucksman).
Regarding claim 10, dispensing means includes a dispensing tube (245 of Glucksman) extending through said first port from the bottom of the container to the dispensing outlet (Fig. 21 of Glucksman) and said housing means includes means for positioning (124 and 125 of Glucksman) said dispensing tube exteriorly of said housing means.
Regarding claim 11, said dispensing tube and said port means form a removable subassembly (241 of Glucksman).
Regarding claim 12, said dispensing tube has an inverted J-shape with an elongated leg extending through said first port and a reverse portion that interacts with said positioning means whereby said dispensing tube directs consumable-liquid downwardly at said dispensing outlet (Figs. 12, 20, and 24 of Glucksman).
Regarding claim 13, said pressure differential means includes an air pump (230 of Glucksman) for producing the differential pressure and air passage means for conveying air under pressure from said air pump to said second port (col. 9, lines 5-9 of Glucksman).
Regarding claim 14, the dispenser including control means attached to said air passage means and said 259208 air pump for controlling the pressurization of the liquid in the container (col. 8, line 64 to col. 9, line 9 of Glucksman).
Regarding claim 15, said air pump includes an electric motor that connects to a power supply and said control means includes electric control means for controlling the energization of said electric motor from the power supply and pneumatic control means for controlling the flow of air through said air passage means (col. 8, line 57 to col. 9, line 9 of Glucksman).
Regarding claim 16, said electric control means includes a switch connected between the power supply and said electric motor and said pneumatic control means includes an exhaust port through said air passage means and wherein control means includes a push button actuator which, when activated, closes said air passage means exhaust port and closes said switch thereby to activate said air pump (col. 8, line 57 to col. 9, line 9 of Glucksman).
Regarding claim 17, Glucksman discloses a dispenser for chilled consumable-liquids in a liquid container with a spout wherein the liquid is subject to spoiling, wherein the user does not contact any surface of the dispenser while causing the consumable-liquid to be dispensed from a dispensing outlet of the dispenser, the dispenser comprising - an outer housing (222), - a thermoelectric heat exchanger (227) in said housing having a cold side and a hot side wherein a heat sink (61) attaches to the hot side and a fan (65) directs air across the heat sink, - a sleeve (41) in said housing that receives the liquid container and constrains the deformation thereof, a 269208portion of the liquid container being in contact with said cold side thereby to chill the consumable-liquid in the liquid container (col. 8, lines 43-48), - a stopper (237) that engages the liquid container spout and closes the opening through the spout, said stopper including pressurization and dispensing tube ports (244 and 246) therethrough, - an air pump (230) and conduit that direct air under pressure through said pressurization port thereby to increase the pressure in the liquid container and on the liquid (col. 8, line 57 to col. 9, line 9), and - a dispensing tube (245) separated and isolated from said air pump and conduit for forming a closed path from a bottom portion of the liquid container through said dispensing tube port to the spout whereby operation of said air pump forces the consumable-liquid in the liquid container to be dispensed from said dispenser through a dispensing outlet thereby to emerge from the spout without contacting said air pump (col. 8, line 57 to col. 9, line 9), - wherein, in use, the apparatus produces a pressure differential from the liquid container causing the consumable-liquid to be dispensed at the dispensing outlet into the drinking vessel (col. 9, lines 10-13).
Glucksman DIFFERS in that it does not disclose wherein the user does not contact any surface of the dispenser while causing the consumable-liquid product to be dispensed from the dispensing outlet, a first sensor assembly for sensing the presence of the user's hand and optionally a second sensor assembly for detecting the presence of a vessel into which the consumable-liquid product is to be dispensed, and where the vessel may be sensed by the optional second sensor assembly and the user's hand is placed near the first sensor assembly which is sensed by said first sensor assembly. Attention, however, is directed to the Denise reference, which discloses first and second sensor assemblies for sensing the presence of a user’s hand or vessel (col. 9, lines 23-50). These features allow the dispenser to be operated without physical contact (col. 6, lines 23-25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Glucksman reference in view of the teachings of the Denise reference by employing first and second sensor assemblies as claimed for the purpose of allowing a user to operate the dispenser without physical contact.
Regarding claim 18, the dispenser further comprising both said first sensor assembly and said second sensor assembly (col. 9, lines 23-50 of Denise).
Regarding claim 19, when the vessel is removed from the dispenser said second sensor assembly is adapted to cause the pressure differential to end thereby terminating the flow of the consumable-liquid product (col. 25, lines 48-55 of Denise).
Regarding claim 20, said sleeve is canted in said outer housing and said dispensing tube extends to the lowest portion of the liquid container (Fig. 20 of Glucksman).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754